Citation Nr: 0610649	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  96-25 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of an injury to the mid and lower 
back with traumatic arthritis and chronic back pain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to May 
1979, with additional duty in the Air Force Reserves from May 
1979 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In that decision, the RO granted 
service connection and assigned a 10 percent disability 
rating for residuals of an injury to the mid and lower back 
with traumatic arthritis and chronic back pain, effective 
December 1982.  The RO also granted service connection and 
assigned separate 10 percent disability ratings for each knee 
due to traumatic arthritis, effective June 1994.   

The veteran testified at a Travel Board hearing at the RO in 
October 2004 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case.  A transcript of that hearing has been associated with 
the claims file. 

The Board remanded the case to the RO in February 2005 for 
additional medical development.  That development has been 
accomplished and the case is once again before the Board for 
review. 




In correspondence dated in November 2003, it appears that the 
veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability.  As 
this matter has not been procedurally developed for appellate 
review, the Board refers it back to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The veteran's disability due to residuals of an injury to 
the mid and lower back with traumatic arthritis and chronic 
back pain is manifested by full motor strength, no 
neurological findings, and X-ray evidence of degenerative 
osteophyte formation at multiple levels.

3.  The veteran refused to participate in range-of-motion 
testing at his August 2005 VA examination, at which time his 
lumbar spine demonstrated forward flexion of 80 degrees while 
sitting.  

4.  The veteran's traumatic arthritis of the right knee is 
manifested by X-ray evidence of arthritis, motion from 10 
degrees of extension to 80 degrees of flexion, pain on 
motion, and no recurrent subluxation or lateral instability.

5.  The veteran's traumatic arthritis of the left knee is 
manifested by X-ray evidence of arthritis, motion from 10 
degrees of extension to 60 degrees of flexion, pain on 
motion, and no recurrent subluxation or lateral instability.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of an injury to the mid and lower 
back with traumatic arthritis and chronic back pain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292 (as in effect on and after September 
26, 2003) (2005).

2.  The criteria for an initial disability rating in excess 
of 10 percent for traumatic arthritis of the right knee have 
not been met.  §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

3.  The criteria for an initial disability rating in excess 
of 10 percent for traumatic arthritis of the left knee have 
not been met.  §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected disabilities involving his mid and lower back as 
well as his knees.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have essentially 
been met in this case, and that no prejudicial error has 
resulted in any identified deficiencies in that notice.  The 
veteran was informed of the evidence needed to substantiate 
his claims by means of a rating decision dated in September 
2003; a statement of the case (SOC) issued in June 2004; 
supplemental statements of the case (SSOCs) issued in July 
2004, December 2005, and January 2006; as well as a letter by 
the RO dated in March 2004 and a letter by the Appeals 
Management Center (AMC) dated in March 2005.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, VA 
provided the veteran with information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. § 
5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, as he was 
provided with all applicable rating criteria concerning the 
knee and spine.  The Board notes that the RO, in the December 
2005 SSOC, explained that it was denying his increased-rating 
claims on the basis that the examiner was not able to provide 
an accurate assessment of functional limitation because of 
his failure to cooperate at his most recent VA examination.  
The veteran has not responded to this assertion which 
essentially calls into question his level of cooperation with 
the examination.

The Board notes that the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date for the disabilities on appeal.  However, 
since the effective date concerning his back disability goes 
back to December 1982, the month following his separation 
from active duty, there is no legal basis for an earlier 
effective date.  The RO assigned this date as his initial 
claim for his back was received in December 1982, with in a 
year of his separation from service.  The Board also finds no 
legal basis for an effective date earlier than June 1994, the 
date of his claim for his traumatic arthritis of the knees.  
Moreover, since his appeal ensued after he disagreed with the 
initial ratings assigned following the grants of service 
connection, the Board is required to evaluate these 
disabilities for the full period of his claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Thus, the essential 
fairness of the adjudication process has not been affected by 
the notice error.  See Mayfield v. Nicholson, 19 Vet. App. 
220 (2005).  The Board also finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  Pursuant to the Board's 
remand, the veteran was also afforded a VA orthopedic 
examination in August 2005 to assess the severity of his 
service-connected back and knee disabilities.  

The Board notes that the veteran failed to cooperate at his 
August 2005 VA examination by refusing to move on range-of-
motion testing, without objective evidence that such effort 
could not be accomplished.  This was noted in the 
supplemental statement of the case provided to the veteran.  
In light of the veteran's failure to cooperate, the Board 
finds that no further assistance is required with respect to 
this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that the duty to assist is not a one-way 
street; if a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence); see also 38 C.F.R. § 3.655 (When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record).  Thus, under 
the circumstances of this case, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA and that the case will be evaluated on the evidence of 
record. 

II.  Residuals of an Injury to the Mid 
and Lower Back with Traumatic Arthritis 
and Chronic Back Pain

The record shows that the veteran injured his back lifting 
heavy boxes in August 1981 while on active duty with the Air 
Force Reserves.  In December 1982, the veteran filed a claim 
for service connection for residuals of a low back injury.  
However, this claim was not adjudicated until another claim 
was submitted in June 1994.  The RO initially denied the 
veteran's claim in a rating decision dated in February 1995.  
The veteran appealed that decision.  

In a September 2003 rating decision, the RO granted service 
connection for residuals of an injury to the mid and lower 
back with traumatic arthritis and chronic back pain.  The RO 
assigned a 10 percent rating for this disability, effective 
December 1982, based on the evidence of record.  The veteran 
appealed that decision with respect to the 10 percent rating.  

A.  Factual Background

The veteran was hospitalized at Palmyra Park Hospital for six 
days in March 1982 because of hypertension and low back pain.  
The diagnoses included early degenerative arthritis to the 
anterior and superior aspect of several vertebra including 
L4.  

The veteran's spine was initially examined by VA in January 
1983.  At that time, the veteran reported severe pain in his 
upper back and neck.  Objectively, there were no back spasms, 
no sensory or motor changes in either lower extremity, and 
full range of motion of the lumbar spine.  Straight leg 
raises were negative bilaterally.  Deep tendon reflexes were 
equal and sluggish.  X-rays revealed minimal osteoarthritic 
degenerative changes from L1 to L4.  The diagnosis was 
chronic low back pain.  

VA outpatient treatment records show that the veteran  was 
seen in February 1993 for a two-week history of acute back 
pain from level T4 to T6.  The diagnostic assessment was 
acute pain due to arthritis of the spine.  In September 1993, 
the veteran was admitted to a VA hospital for hypertension 
and arthritic pain involving multiple joints.  Objectively, 
range of motion of the spine was normal with no neurological 
deficits. The diagnoses included osteoarthritis. 

At a VA examination in June 1997, the veteran reported 
constant pain in his upper back and neck but denied pain in 
his lower back.  However, a physical examination of the neck 
and spine was within normal limits.  There was no deformity 
or tenderness present.  Thus, no diagnosis pertaining to the 
spine was provided. 

At his October 2004 Board hearing, the veteran testified that 
he was unable to function without experiencing back pain, 
which precluded motion and gainful activity.  He also 
reported intense pain with just sitting.  He denied spasms or 
radiating symptoms but later reported a tingling sensation in 
his feet.  He said he did not wear a back brace.  He stated 
that he experienced increased pain during a physical therapy 
session three weeks prior.  He indicated that rest, heat, and 
medication provided relief from pain. 

VA outpatient treatment records dated from 2002 to 2005 were 
reviewed, most of which make no reference to the veteran's 
back disability.  Instead these records primarily show 
treatment for the veteran's diabetes and cardiac disease.  
Nevertheless, a physical therapy report dated in December 
2005 noted the veteran's complaints of pain in his knees, 
hips, back, neck, and shoulders.  It was also noted that the 
veteran arrived in a wheelchair and wore a back brace.  The 
veteran was instructed on the safe use of crutches.  

Pursuant to the Board's remand, the veteran was afforded a VA 
orthopedic examination in August 2005 to determine the 
severity of his mid and lower back disability.  At that time, 
the veteran reported that he was unable to work due to 
debilitating back and knee pain.  He said he was unable to 
delineate whether or not he had flare-ups because his back 
pain was constant and severe.  He reported that his back and 
knee pain prevented him from standing for more than a couple 
minutes at a time and from sitting for an extended period of 
time.  However, he denied radicular symptoms.

On physical examination, diffuse tenderness was present to 
palpation over the lumbar spine.  The veteran became 
emotional during the examination and began crying because of 
alleged pain and said he was unable to perform any kind of 
range-of-motion testing.  When asked to provide maximum 
effort, motion did not improve.  The examiner said he was 
unable to determine whether the veteran was indeed providing 
maximum effort, although pain was evidenced by grimacing and 
groaning.  The veteran stood with his back flexed to 10 
degrees and said he was unable to flex or extend beyond this 
position.  There was zero degrees of lateral bending and zero 
degrees of lateral rotation.  However, the examiner later 
observed that the veteran's spine demonstrated 80 degrees of 
lumbar flexion while sitting.  A motor examination revealed 
that his quadriceps, hamstrings, and anterior tibialis were 
5/5.  Sensation to light touch was also intact distally.  
There was no evidence of any straight leg raise either in the 
sitting or supine position.  His reflexes were symmetric 
bilaterally, and there was no evidence of clonus.  

The examiner's diagnostic assessment was thoracolumbar 
degenerative disk disease.  The examiner noted that it was 
difficult to make an accurate assessment  of the veteran's 
back disability given his lack of effort.  In an addendum 
report, it was noted that X-rays of the lumbar spine revealed 
that the vertebral heights and disk spaces were grossly 
normal, with degenerative anterior osteophyte formation at 
multiple levels.  There was no spondylolysis or 
spondylolisthesis.  The examiner indicated that these 
findings were consistent with degenerative changes.  

B.  Analysis

Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The veteran's mid and lower back disability was initially 
evaluated under Diagnostic Code (DC) 5292.  This code 
provision provides a 10 percent rating for slight limitation 
of motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  However, 
the Schedule for Rating Disabilities provides some guidance 
by listing normal ranges of motion of the thoracolumbar spine 
for VA purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  To determine the factors 
causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement." 38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a back 
disability as is limitation of motion, because "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 10 percent for the veteran's 
mid and lower back disability from December 1982, the 
effective date of the initial grant of service connection.  
The January 1983 VA examination report noted that the 
veteran's lumbar spine exhibited normal range of motion.  The 
June 1997 VA examination report also revealed no abnormality 
of the spine.  Unfortunately, that examination did not 
include range-of-motion testing; therefore, the case was 
remanded and the veteran was afforded an additional VA 
examination in August 2005.  However, because the veteran 
failed to cooperate with the examiner by refusing to 
participate in range-of-motion testing, the Board accords 
little credibility to the veteran's subjective complaints of 
pain which are not supported by the objective clinical 
findings.  In this regard, the veteran stood with his back 
flexed to 10 degrees and indicated that he could not move in 
any direction because of pain.  The examiner initially 
indicated that he was unable to determine whether the veteran 
was indeed providing maximum effort, although pain was 
evidenced by subjective grimacing, groaning, and crying.  
However, objectively the examiner later observed that the 
veteran's spine demonstrated 80 degrees of flexion with 
sitting, which is only 10 degrees less than full flexion.  
The veteran's complaints of pain and apparent ankylosis of 
the spine are also inconsistent with the objective finding 
that a motor examination was normal, with 5/5 quadriceps, 
hamstrings, and anterior tibialis.  

Thus, the veteran's subjective complaints of pain are not 
supported by adequate pathology.  In other words, the Board 
finds that the veteran's complaints are not credible and will 
be given little evidentiary weight.  See Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  
Accordingly, an initial rating in excess of 10 percent is not 
warranted under DC 5292. 

In an effort to afford the veteran the highest possible 
disability rating under the regulations, the Board has 
considered all other diagnostic codes pertaining to the 
lumbar spine, none of which afford the veteran a disability 
rating in excess of 10 percent.  

The Board has considered the possible application of DC 5293, 
which provides a 20 percent rating for recurring attacks of 
moderate intervertebral disc syndrome; a 40 percent rating 
for recurring attacks of severe intervertebral disc syndrome 
with intermittent relief; and a 60 percent rating for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293.

However, the Board finds that the veteran's mid and lower 
back disability is not manifested by intervertebral disc 
syndrome as no neurological findings have been  documented 
since the effective date of the initial grant of service 
connection from December 1982.  For instance, the January 
1983 VA examination report noted that no sensory or motor 
changes were present in either lower extremity.  The June 
1997 VA examination report also noted that a physical 
examination of the spine was normal.  Lastly, no neurological 
findings were noted in the August 2005 VA examination report, 
as strength was 5/5, sensation was intact to light touch, and 
reflexes were symmetrical bilaterally.  The absence of 
neurological findings is also consistent with the veteran's 
hearing testimony in which he denied radicular symptoms.  
Thus, an initial disability rating in excess of 10 percent is 
not available under DC 5293. 

The Board has also considered DC 5295, which provides a 20 
percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295.  However, the objective clinical evidence of record 
does not demonstrate that the veteran's mid and lower back 
disability is manifested by lumbosacral strain.  

Lastly, the Board notes that the veteran's mid and lower back 
disability is not manifested by a demonstrable deformity of a 
vertebral body or ankylosis of the lumbar spine.  See 
38 C.F.R. § 4.71a, DC 5285, 5288, 5289. 

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00; 
38 U.S.C.A. § 5110(g) (West 2002).  

The first amendment pertains to the evaluation of 
intervertebral disc syndrome. 67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  
However, since the evidence shows that the veteran does not 
have intervertebral disc syndrome, this regulatory amendment 
does not apply to the veteran's mid and lower back 
disability.

VA also amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, effective from 
September 26, 2003.  The new diagnostic codes for evaluating 
spine disabilities are: DC 5235 (vertebral fracture or 
dislocation); DC 5236 (sacroiliac injury and weakness); DC 
5237 (lumbosacral or cervical strain); DC 5238 (spinal 
stenosis); DC 5239 (spondylolisthesis or segmental 
instability); DC 5240 (ankylosing spondylitis); DC 5241 
(spinal fusion); DC 5242 (degenerative arthritis of the 
spine; see also DC 5003); and DC 5243 (intervertebral disc 
syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2005).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine does not warrant a 
disability rating in excess of 10 percent for the veteran's 
mid and lower back disability.  As noted above, the veteran 
failed to cooperate with the examiner when examined in August 
2005 by refusing to put forth any effort in range-of-motion 
testing.  The veteran stood with his spine flexed to 10 
degrees and stated that he could not move in any direction.  
However, the examiner later observed the veteran's spine flex 
forward to 80 degrees, which does not support a disability 
rating in excess of 10 percent.  As discussed above, the 
veteran's subjective complaints were not supported by 
objective evidence so that the Board affords little 
credibility to the veteran's subjective complaints of pain.  
Hence, a disability rating in excess of 10 percent is not 
warranted based on the veteran's subjective complaints alone 
of functional loss due to pain and/or weakness.  See 
38 C.F.R. § 4.40, 4.45, 4.59. 

The Board thus concludes that the preponderance of the 
evidence is against an initial rating in excess of 10 percent 
for the veteran's service-connected residuals of an injury to 
the mid and lower back with traumatic arthritis and chronic 
back pain  38 U.S.C.A § 5107(b).  Accordingly, entitlement to 
a higher initial rating is denied.

III.  Traumatic Arthritis of the Knees

The record shows that the veteran developed bilateral knee 
pain while on active duty and was subsequently diagnosed with 
arthritis.  In June 1994, the veteran filed a claim for 
service connection for a bilateral knee condition.  The RO 
initially denied the veteran's claim in a rating decision 
dated in February 1995.  The veteran appealed that decision.  

In a September 2003 rating decision, the RO granted service 
connection for traumatic arthritis of the knees.  The RO 
assigned a 10 percent rating for each knee disability, 
effective June 1994, the date of his claim.  The veteran 
appealed that decision with respect to the 10 percent 
ratings.  

A.  Factual Background

During his VA hospitalization in September 1993, the veteran 
reported multiple joint pain, including the knees.  
Objectively, however, both knees demonstrated full range of 
motion with mild crepitus.  The diagnosis was osteoarthritis.  

At his June 1997 VA examination, the veteran reported 
progressive bilateral knee pain, with the left worse than the 
right, to the point where he now had to use a walker.  A 
physical examination of the left knee revealed a splint 
extending from the lower part of the thigh over the knee 
joint and extending to the upper part of the lower leg.  
Neither swelling nor tenderness was present.  However, the 
examiner noted that range of motion was markedly restricted 
and that the veteran resisted all movements.  With 
manipulation, however, the left knee demonstrated 100 degrees 
of flexion.  A physical examination of the right knee showed 
no tenderness, no subluxation, and 90 degrees of flexion.  X-
rays revealed mild degenerative changes of the knees and 
vascular calcifications.  The diagnosis was bilateral knee 
joint arthritis, status post injury in the past. 

At his October 2004 Board hearing, the veteran testified that 
his knees were manifested by constant pain and swelling, 
particularly with activity and even with sitting.  He said he 
took Percocet and Tylenol for pain.  He also reported 
instability of both knee joints.  He explained that his knees 
would occasionally give out, which recently occurred just a 
week and half before the hearing.  He indicated that he had 
been issued braces for both knees by VA.  He stated that 
motion for both knees was a little less than zero degrees of 
extension and less than 90 degrees of flexion.  

VA outpatient treatment records show that the veteran 
underwent physical therapy in November 2002 for bilateral 
knee pain.  In one report, it was noted that the veteran 
rated his knee pain at level 8 on a pain scale from zero to 
10.  In another report he rated his right knee pain at level 
3/10 and his left knee pain at level 1/10.  Range-of-motion 
testing revealed zero degrees of extension to 100 degrees of 
flexion for the right knee and zero degrees of extension to 
105 degrees of flexion for the left knee.  It was noted that 
the veteran was wearing braces and walking with a cane in his 
right hand.  It was also noted that the veteran's level of 
activity was limited by his cardiac problems.  

In a January 2005 report, it was noted that the veteran was 
severely limited because of knee pain and that he might be 
interested in surgery.  It was also noted that he was status 
post three Hyalgan injections.  

At his August 2005 VA examination, the veteran explained that 
he was no longer able to work because of back and knee pain.  
He said he was unable to delineate whether or not he had 
flare-ups, because the pain in his knees was constant and 
severe.  He said he wore braces on both knees and usually 
walked with a crutch or a cane.  It is noted that the 
question of entitlement to a total rating based on individual 
unemployability has been referred to the RO. 

On physical examination, the examiner explained that the 
veteran demonstrated poor effort on range-of-motion testing.  
The veteran refused any kind of repetitive motion of his 
knees saying he could not do it because of pain.  The 
examiner noted that the veteran showed no effort.  The right 
knee demonstrated only 10 degrees of extension and 45 degrees 
of flexion, although the veteran refused to allow the 
examiner to passively increase this range.  However, the 
examiner later observed that the right knee demonstrated 
flexion to 80 degrees while sitting.  The left knee 
demonstrated 10 degrees of extension and 40 degrees of 
flexion; again, the veteran refused to allow the examiner to 
passively improve this range.  However, the examiner later 
observed that the left knee demonstrated flexion to at least 
60 degrees while sitting.  Both knees were stable, as 
Lachman, anterior drawer, and posterior drawer testing were 
negative.  

The diagnostic impression was bilateral degenerative changes 
of the knees.  In an addendum report, it was noted that X-
rays revealed mild bony osteopenia; no acute fracture or 
dislocation; osteophytes along the tibial plateau, tibial 
spines, femoral condyles, and posterior patella, with a 
suggestion of very small suprapatellar bursa effusions.  The 
examiner commented that it was difficult to make an accurate 
assessment of the veteran's function given his lack of 
effort, and that it was difficult to tell whether his lack of 
effort was truly secondary to pain, although the veteran did 
show signs of pain as evidenced by grimacing and groaning; 
however, no other objective findings were described.  
Repetitive motion was unable to be performed. 

B.  Legal Analysis

Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson, supra.

Each knee disability due to traumatic arthritis is presently 
rated as 10 percent disabling pursuant to DC 5010.  This 
Diagnostic Code provides that traumatic arthritis, 
substantiated by X-ray findings, is to be evaluated under DC 
5003 for degenerative arthritis, which in turn provides that 
such disability will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 
5003.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 
(September 17, 2004).  The Board notes that VA regulations 
define normal range of motion for the leg as zero degrees of 
extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate I.  

In addition to these criteria, the Board must also consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra. 

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
each knee disability since the initial grant of service 
connection effective from June 1994.  The Board notes that 
the RO assigned a 10 percent rating for each knee based on X-
ray evidence of arthritis and painful motion.  Although 
arthritis has been radiologically confirmed, the Board finds 
that the veteran's complaints of pain are not credible.  The 
veteran was described as very emotional during the 
examination and would not perform range of motion testing.  
Thus, the competent evidence does not support a disability 
rating in excess of 10 percent for either knee for the period 
of the appeal. 

With respect to the right knee, range-of-motion testing 
revealed full range of motion in September 1993, zero degrees 
of extension to 90 degrees of flexion in June 1997, zero 
degrees of extension to 100 degrees of flexion in November 
2002, and 10 degrees of extension to 80 degrees of flexion in 
August 2005.  The Board points out that the August 2005 VA 
examination report initially noted that the veteran was only 
able to flex his right knee to 45 degrees during testing.  
However, the examiner later observed that the right knee 
demonstrated flexion to 80 degrees.  Therefore, the Board 
finds not credible that the veteran's right knee demonstrated 
only 45 degrees flexion when examined in August 2005 and 
accords greater weight to the other finding of 80 degrees of 
flexion which is supported by objective evidence.  

Thus, the veteran's right knee demonstrated flexion between 
80 and 100 degrees, which does not meet the criteria for a 
compensable evaluation under DC 5260.  The Board also notes 
that his right knee demonstrated extension between zero and 
10 degrees, and that extension limited to 10 degrees is 
consistent with a 10 percent rating under DC 5261.  
Therefore, a disability rating in excess of 10 percent is not 
warranted under either DC 5260 or DC 5261.  

With respect to the left knee, range-of-motion testing 
revealed zero degrees of extension to 100 degrees of flexion 
in June 1997, zero degrees of extension to 105 degrees of 
flexion in November 2002, and 10 degrees of extension to 60 
degrees of flexion in August 2005.  Again, the Board points 
out that the August 2005 VA examination report initially 
noted that the veteran was only able to flex his left knee to 
40 degrees during testing, although the examiner later 
observed that the left knee demonstrated flexion to at least 
60 degrees.  The Board therefore affords less weight and 
credibility to the finding that his left knee demonstrated 
only 40 degrees of flexion when examined in August 2005.  

The Board thus finds the veteran's left knee demonstrated 
flexion between 60 and 100 degrees, which does not meet the 
criteria for a compensable evaluation under DC 5260.  The 
Board also notes that his left knee demonstrated extension 
between zero and 10 degrees, which is consistent with a 10 
percent rating under DC 5261.  Therefore, a disability rating 
in excess of 10 percent for the veteran's left knee 
disability is not warranted under either DC 5260 or DC 5261.  

In reaching this decision, the Board also finds that a 
disability rating in excess of 10 percent is not warranted 
for either knee disability on the basis of functional loss 
due to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  The 
Board notes that the RO assigned a 10 percent rating for each 
knee disability on the basis of painful motion.  As noted 
throughout this decision, however, the Board finds that the 
veteran's subjective complaints of pain are not credible and 
of little evidentiary weight.  See Smith, 1 Vet. App. at 237; 
Hayes, 5 Vet. App. at 69-70.  The Board notes that the 
veteran wears braces on both knees and walks with a cane, 
which appears to indicate a significant level of weakness and 
incoordination in both knees.  However, no objective evidence 
of instability or weakness has been shown on physical 
examination to account for the need for braces or a cane 
since the initial grant of service connection.  In this 
regard, the June 1997 VA examination noted that neither knee 
had any swelling or tenderness.  In addition, the August 2005 
VA examination report specifically noted that both knees were 
stable, as Lachman, anterior drawer, and posterior drawer 
were negative and muscle strength was 5/5.  Therefore, there 
is simply no basis to assign a disability rating in excess of 
10 percent for either knee disability on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.)  

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under DC 5003 and DC 5257 (subluxation and lateral 
instability).  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R.        § 
4.71a, DC 5257.

In this case, however, neither knee is manifested by 
subluxation or lateral instability.  The Board has considered 
the veteran's testimony and statements that both knee give 
out and require braces.  However, the veteran's complaints of 
instability are not supported by the objective clinical 
findings.  For instance, the June 1997 VA examination report 
noted that the right knee demonstrated no subluxation.  
Unfortunately, that examination report made no reference to 
the presence or absence of subluxation of the left knee.  In 
addition, the August 2005 VA examination report noted that 
both ligaments were stable, as Lachman, anterior drawer, and 
posterior drawer were all negative.  Accordingly, a separate 
rating for instability of either knee joint is not warranted 
in this case. 

The Board thus concludes that the preponderance of the 
evidence is against an initial rating in excess of 10 for 
each knee disability due to traumatic arthritis for the 
period of the appeal.  38 U.S.C.A § 5107(b).  Accordingly, 
the appeal is denied.

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence indicates that any of the 
disabilities on appeal have independently caused marked 
interference with employment or required hospitalization.  
The veteran argues that he has been unable to work since 1999 
because of his back and knee disabilities; however, the Board 
notes that the issue of entitlement to a total disability 
rating based on individual unemployability is not an issue on 
appeal and has been referred back to the RO for appropriate 
action.  

Although the Board notes that his service-connected back and 
knee disabilities undoubtedly interfere with his ability to 
perform certain tasks, such impairment is already 
contemplated by the applicable schedular criteria so that 
consideration of an extraschedular basis is not shown to be 
necessary.   See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


An initial disability rating in excess of 10 percent for 
residuals of an injury to the mid and lower back with 
traumatic arthritis and chronic back pain is denied.

An initial disability rating in excess of 10 percent for 
traumatic arthritis of the right knee is denied.

An initial disability rating in excess of 10 percent for 
traumatic arthritis of the left knee is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


